Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,9-11,19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al, US 20220077126 A1.
Pertaining to claim 1, Choi  teaches ( see fig.4)  a three-dimensional semiconductor memory device, comprising: 
a first structure[PW1 with bottom CW]; 
and a second structure [PW2 with top CW in contact with the first structure, wherein each of the first and second structures comprises:
 a substrate[30]; a peripheral circuit region [120a] on the substrate[30]; 
and a cell array region[110A] comprising a stack structure on the peripheral circuit region, a plurality of vertical structures[Cha or CHb] that penetrate the stack structure [110A or B], and a common source region[10] in contact with the vertical structures[Cha or CHb], 
wherein the stack structure is between[110A or B] the peripheral circuit region[PW1] and the common source region[10], and
 wherein the common source regions[10] of the first and second structures are connected with each other ( see fig.4).
Pertaining to claim 2, Choi  teaches ( see fig.4)  The three-dimensional semiconductor memory device of claim 1, wherein the peripheral circuit region[PW1 or PW2] comprises: a plurality of peripheral transistors ( see para 0078) on the substrate[30 or 40]]; and a plurality of first bonding pads[BP3 or BP4] connected to respective ones of the peripheral transistors ( see fig4), wherein the cell array region [110 A or B] further comprises: a plurality of bit lines[BL1 or BL2] connected to respective ones of the vertical structures[Cha or CHb]; a plurality of conductive lines [20 a or b] spaced apart in a horizontal direction from the bit lines; and a plurality of second bonding pads[BP1 or BP2] connected to the bit lines [BL1 or BL 2] or the conductive lines, and
wherein each of the first bonding pads [BP3 or BP4] is integrally bonded with respective ones of the second bonding pads[BP1 or BP2].
Pertaining to claim 9, Choi  teaches ( see fig.4)  The three-dimensional semiconductor memory device of claim 1,
wherein the common source region[10] has a plate shape extending parallel to a top surface of the substrate[30 ort 40].
Pertaining to claim 10, Choi  teaches ( see fig.4)  The three-dimensional semiconductor memory device of claim 1,
wherein the stack structure comprises a plurality of interlayer dielectric layers[22a or b] and a plurality of gate electrodes[20a or 20b] that are alternately stacked and extend in a direction parallel to a top surface of the substrate, and
wherein the gate electrodes have respective lengths that increase with increasing distances of respective ones of the gate electrodes from the substrate ( see fig4).
Pertaining to claim 11, Choi  teaches ( see fig.4)  The three-dimensional semiconductor memory device of claim 10,
wherein each of the vertical structures has a respective width that increases with increasing distance from the common source region, and
wherein the gate electrodes of the stack structure have respective lengths in the direction that decrease with increasing distances from the common source region( see fig4).
Pertaining to claim 19, Choi  teaches ( see fig.4)  An electronic system, comprising: a three-dimensional semiconductor memory device that comprises a first structure[PW1 and bottom  CW], a second structure[PW2 and top CW], and an input/output pad[ PAD from fig4),
 wherein each of the first and second structures comprises:
 a substrate[30 or 40]; 
a peripheral circuit region[PW1 or PW2] on the substrate; and 
a cell array region[110a or 110B] comprising a stack structure on the peripheral circuit region, a plurality of vertical structures[Cha or CHb] that penetrate the stack structure, and a common source region[10] in contact with the vertical structures,
 wherein the input/output pad[PAD] is connected to the peripheral circuit region [PW2] of the second structure ( see fig4) ; and
 a controller[620]  ( see para 0060 or 0111) that is electrically connected to the three-dimensional semiconductor memory device through the input/output pad and is configured to control the three-dimensional semiconductor memory device, wherein the stack structure[110A or 110B] is between the peripheral circuit region [PW1or PW2]and the common source region[10], and wherein the common source regions [10] of the first and second structures are connected with each other ( see fig2).
Pertaining to claim 20, Choi  teaches ( see fig.4)  The electronic system of claim 19, wherein the peripheral circuit region[PW1 or PW2] comprises a plurality of peripheral transistors( see para 0078)  on the substrate[30 or 40], and a plurality of first bonding pads[BP3] connected to respective ones of the peripheral transistors( see fig4), wherein the cell array region further comprises a plurality of bit lines [BL1 or BL2] connected to respective ones of the vertical structures[Cha or CHb], a plurality of conductive lines[20a or 20b] spaced apart in a horizontal direction from the bit lines, and a plurality of second bonding pads[BP1 or BP2] connected to the bit lines [BL1 or BL2] or the conductive lines, and wherein each of the first bonding pads [BP3 or BP4]is integrally bonded with a respective one of the second bonding pads[BP1 or BP2].
Allowable Subject Matter
Claim14-18 allowed.
Claim 3-8, 12-13, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone mnumber for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819